J-S29042-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THOMAS GUILFORD                            :
                                               :
                       Appellant               :   No. 3252 EDA 2017

            Appeal from the Judgment of Sentence August 25, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000322-2015


BEFORE:      PANELLA, J., MURRAY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY STEVENS, P.J.E.:                         FILED JUNE 04, 2018

        Appellant Thomas Guilford appeals from the judgment of sentence

entered by the trial court upon remand from this Court for resentencing. After

careful review, we affirm.

        On December 9, 2015, the trial court convicted Appellant of Persons not

to possess a firearm, Firearms not to be carried without a license, and Carrying

a firearm in public in Philadelphia.1          On April 22, 2016, the trial court

sentenced Appellant to five to ten years’ imprisonment for illegally possessing

a firearm, along with a consecutive five years’ probation for carrying a firearm

without a license and a concurrent five years’ probation for illegally carrying a

firearm in Philadelphia.




____________________________________________


1   18 Pa.C.S.A. §§ 6105, 6106, and 6108, respectfully.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S29042-18



        On April 29, 2016, Appellant filed a motion for reconsideration of his

sentence, in which he claimed, inter alia, that his sentence was excessive.

While this motion was pending, Appellant filed a notice of appeal. On May 31,

2016,    the   trial   court   denied   Appellant’s   motion   for   reconsideration.

Thereafter, Appellant complied with the trial court’s direction to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

In Appellant’s Rule 1925(b) statement, Appellant again indicated that he felt

his sentence was excessive.

        However, as Appellant did not raise his claim of the excessiveness of his

sentence in his appellate brief, this Court did not address this specific issue on

appeal. See Commonwealth v. Guilford, 1534 EDA 2016 (Pa.Super. May

9, 2017) (unpublished memorandum).              Nevertheless, this Court vacated

Appellant’s judgment of sentence and remanded the case to the trial court for

the limited purpose of issuing a sentencing order that reflected whether

Appellant was entitled to credit for time served.

        On August 25, 2017, the trial court imposed Appellant’s original

sentence and specifically indicated that Appellant was to be credited for any

time served.      On September 5, 2017, Appellant filed another motion for

reconsideration of sentence, which the trial court subsequently denied.

Appellant again filed a notice of appeal and raised a challenge to the

excessiveness of his sentence in his Rule 1925(b) statement and in his

appellate brief. The trial court found that Appellant had waived his challenge




                                         -2-
J-S29042-18



to the trial court’s sentencing discretion by failing to present and develop this

issue in his first brief to this Court. Trial Court Opinion, 10/30/17, at 4-5.

      After reviewing the record, we observe that Appellant failed to raise this

specific argument relating to the excessiveness of his sentence on his initial

direct appeal before this Court. Instead, Appellant chose to claim the trial

court erred in rulings related to the denial of his suppression motion, the denial

of his Rule 600 motion, and his claim of entitlement to credit for time served.

As a result, this issue was waived. See Wirth v. Commonwealth, 626 Pa.

124, 149-50, 95 A.3d 822, 837 (2014)) (holding “where an appellate brief

fails to ... develop an issue in any other meaningful fashion capable of review,

that claim is waived. It is not the obligation of an appellate court to formulate

appellant's arguments for him”) (citation omitted). Appellant is not entitled to

a second round of appellate review on direct appeal of this waived claim.

      For all of the foregoing reasons, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/4/18




                                      -3-